DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.
Applicants’ response to restriction requirement filed on September 2, 2021 have been received and entered.  Claim 1-29 are pending and under consideration. 

Election/Restrictions
	Applicant's election with traverse of claims 1-9, 11-19, 21-29 (group I) in the reply filed on September 2, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue search burden to search invention of group I and II. This is not found persuasive because there would be a serious search and/or examination burden as the process as claimed could be practiced with another vector such as one disclosed in Oca-Cossio, J., et al., (Genetics, 2003.165: 707-720). Additionally, the vector as claimed could also be used for an in vitro assay. The process claims require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries) and the prior art applicable to the vector would not likely be applicable to gene therapy as it requires searching for the specific method steps not required by the product (vector) claims. Further, the process invention is likely to raise different non-prior art issues under 35 U.S.C. 112, first paragraph and therefore searching different invention together would cause undue search burden. It is relevant to note that the examiner has required restriction between product claims and process claims. Once the product claims are found allowable, withdrawn process claims that include all the limitations of the allowable product claims would be considered for rejoinder. It is noted that claims 22, 24 and 26 were inadvertently included in group I, however, they depend from method claim 10 (group II). Therefore, only claims 1-9, 11-19, 21, 23, 25, 27-29 are part of invention of group I and under examination.   The requirement is still deemed proper and is therefore made FINAL.
	Claims 10, 20, 22, 24 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 2, 2021.
Claims 1-9, 11-19, 21, 23, 25, 27-29 are under consideration. 

Priority
This application is a continuation of US application no 16/574,685 filed on  09/18/2019, which is divisional of  US15/914566 filed on 3/7/2016, which is continuation of US14/676,846 filed on 04/02/2015, which is a divisional of US application no 14/323,393 filed on 07/03/2014, which is divisional of US application no 11/913,618, filed on 06/05/2008, which is a 371 of PCT/EP2006/005323, filed on 05/03/2006 that claims priority from US provisional application no 60/676,933 filed on 05/03/2005. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 112-Written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-19, 21, 23, 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

In analyzing whether the written description requirement is met for the genus claim, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics, specific features and functional attributes that would distinguish different members of the claimed genus. 
The claims embrace a mitochondrion-targeting nucleic acid sequence (MTS) comprising a nucleic acid sequence encoding a conservative variant of SEQ ID NO: 46 that retains mitochondrion-targeting function and a 3'UTR nucleic acid sequence comprising a conservative variant of SEQ ID NO: 47, said variant allowing for the mitochondrial targeting function. 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that ''applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1 117. The specification does not ''clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.'' Vas-cath Inc. v. Mahurkar, 19USPQ2d at 1116.
 The specification teaches that at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a 28 amino acids of Cox10. The second one, COX10 MTS-nND4-COX10 3'UTR, has in addition at the end of the ORF the full-length 3'UTR of COX10 (see example 2). The specification prophetically discloses at least one 3' nucleic acid sequence is: the cDNA sequence of the 3'UTR sequence of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, and which, when replacing the wild-type 3'UTR of said nuclearly-encoded mitochondrially-targeted mRNA, still allows for a mitochondrial targeting of the resulting mRNA (see page 27 of the specification).  The results shows that the recoded Cox10 MTS-Nd4-3’UTR Cox10 fusion protein is imported into mitochondria (see figure 7). In the instant case, specification fails to disclose various 3'UTR nucleic acid sequence consists of a conservative variant or at least a fragment of the nucleic acid sequence SEQ ID NO: 47 (cox10) other than SEQ ID NO: 47 that still allowing for the mitochondrial targeting of the mRNA. The claims read on a genus of variants and/or fragment showing contemplated biological activity, yet to be discovered, and since the specification only discloses only one specie (SEQ ID NO: 47, SEW ID NO: 26) that may be capable allowing for the mitochondrial targeting of the mRNA, the disclosed structural features of said 3UTR  do not constitute a substantial portion of the claimed genus. It is relevant to point out that Margeot et al (The EMBO J, 2002, 21, 6893-6904, IDS) studied the role of 3’UTR in the mRNA-mitochondrial targeting process and reported that the last 396 nt of ATP2 3’UTR did not localize to the vicinity of mitochondria. The art further teaches the RNA motifs, in the 3’UTR sequence, which are apparently conserved over a rather long evolutionary period…. Also suggest that this function is highly specific since the motifs identified in the 
The claimed invention as a whole is not adequately described if the claims require essential or critical elements or motifs which are not adequately described in the specification and which is not conventional in the art as of applicants effective filing date. Possession may be shown by actual reduction to practice, clear depiction of the invention in a detailed drawing or by describing the invention with sufficient relevant identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics. Inc., 48 USPQ2d 1641, 1646 (1998). In the instant case, the claimed embodiments of MTS and 3'UTR, other than the SEQ ID NO: 46 and 47 respectively encompassed within genus of cox10 MTS and 3’cox10 UTR lack a written description. The specification fails to describe what DNA molecules fall into this genus. It is noted that specification describes that invention may contain conservative substitutions by substitutions, insertions or deletions without substantially altering the biological function. However, the specification does not provide any guidance on the identity shared by SEQ ID NO: 30, 46  or 47 with any other variant. In the instant case the specification fails to teach which nucleotides of aCOX10 MTS or 3' UTR cDNA sequence corresponds to the minimum structural domain required for exhibiting the desired activity. The specification does not provide guidance to one of skill in art to structurally predict or recognize plurality of different structures of variants of COX10 that result in mitochondrion-targeted function. It is emphasized that biological activity of a protein is highly dependent on the overall structure of the protein itself and the primary amino acid sequence determines the conformation of the protein. This is also evidenced by studies that disclose addition or deletion of amino acid, which are critical to maintain the protein structure/function, will require guidance (Skolnick et al. (TIBTECH 18:34-39, 2000). Thus, it is apparent that a minor structural difference in factor could result in substantially different activities. The specification does not teach any sequence other than SEQ ID NO: 30 and 47 that would also show contemplated biological activity. The art teaches that a silent mutation….may alter the substrate specificity. It is disclosed that when frequent codons are changed to rare codons in a cluster of infrequently used codons, the timing of co-translational folding is affected  and may result in altered function (see Kimchi-Sarfaty et al Science, 2007, 315, 525-528, page 527, col. 3, para. 3). The specification does not provide any guidance on what sequence regions Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen lnc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
In view of the above considerations one of skill in the art would not recognize that applicant was in possession of the necessary common features or attributes possessed by genus of cox10 3’UTR, other than the SEQ ID NO: 47. Therefore, Applicant was not in possession of the genus of Cox10 MTS and COX10 3'UTR sequence as encompassed by the claims. University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that to fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that ''the inventor invented the claimed invention.''

Claim Rejections - 35 USC § 103 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-9, 11-19, 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Manfredi et al (US Patent application no. 20040072774, dated 4/15/2004, IDS), Corral-Debrinski et al (Mol. and Cell Biology, 2000, 20(21),  7881-7892, IDS), NCBI Reference Sequence: NM_001303.2, dated 10/27/2004), Sylvestre J et al ( Molecular Biology of the Cell, 2003, 3848-3856, IDS) and Glerum et al (Proc. natl. Acad. Sci, USA, 1994, 91, 8452-8456) in view of Claros et al (Eur. J. Biochem. 241, 779-786 1996). 
With respect to claims 1-2 and 11-12, Manfredi et al an expression vector that is useful for introducing a functional peptide encoded by a mitochondrial DNA (mtDNA) sequence into a mitochondrion of a mammalian cells comprising: (a) a nucleic acid sequence encoding ND4 subunit of complex I, wherein the nucleic acid sequence is compatible with the universal genetic code; and (b) a nucleic acid sequence encoding a mitochondrial-targeting signal (MTS), wherein the mitochondrial-targeting signal is selected from the group consisting of the N-terminal region of human cytochrome c oxidase subunit VIII, the N-terminal region of the P1 isoform of subunit c of human ATP synthase, and the N-terminal region of the aldehyde dehydrogenase targeting sequence (see para. claim 75). Manfredi et al  discloses that previous studies in yeast utilizing an engineered nucleus-localized version of an mtDNA-encoded gene specifying a cytoplasmically-expressed polypeptide that could be imported into mitochondria failed allotopic expression of mitochondrial genes in mammalian cells (para. 13). Regarding claims 4 and 14, Manfredi et al  teaches that mitochondrial-targeted constructs for allotopic expression of genes comprise a re-engineered gene whose incompatible codons have been adapted to the universal genetic code and a MTS sequence inserted at the N terminus of the re-engineered gene to achieve mRNA sorting to the mitochondrial surface (see 0090-0092). To accomplish allotopic complementation, it is disclosed that full-length version of nuclear-encoded ND4, converting the "non-standard" codons, read by the mitochondrial genetic system, to the universal genetic code. The nucleotide sequence of the recoded ND4 was 73% homologous with the mitochondrial version of the ND4 ND4 gene encodes for a "normal" ND4 protein that is identical to the ND4 protein synthesized within mitochondria; using the technique disclosed in prior art (see example 10, para. 140-142).  
Regarding claims 5 and 15, Manfredi teaches that the mammalian cells is a human cells (see para. 68).
With respect to claims 9 and 19, Manfredi  teaches a pharmaceutical composition, comprising: the expression construct of the invention as discussed supra; and a pharmaceutically-acceptable carrier for introduction into an organelle, as well as the organelle-targeting signal, have been described above (see para. 71 and 72)
Regarding 8 and 18, Manfredi teaches an isolated mammalian cells that is transfected with the nucleic acid construct/vector comprising a) a nucleic acid sequence encoding ND4 subunit of complex I, wherein the nucleic acid sequence is compatible with the universal genetic code; and (b) a nucleic acid sequence encoding a mitochondrial-targeting signal (MTS) (see para. 58, 68 and 70).
Manfredi et al teach a nucleic acid construct that allows the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, but differ from claimed invention by not disclosing that the nucleic acid construct comprises a 3' UTR sequence comprising the nucleic acid sequence of SEQ ID NO: 47 or a variant thereof in addition to the MTS comprising a nucleic acid sequence encoding the peptide of SEQ ID NO: 46 or a conservative variant thereof.
However, prior to instant invention, it was well-established that two sequences within mitochondrial targeted mRNAs are responsible for their specific localization to the mitochondrial surface in the yeast includes MTS and the 3' UTR sequences. Corral-Debrinski et al teach a chimeric construct  comprising the ATM1 MTS sequence, the GFP encoding sequence and the ATM1 3' UTR region as well as support for its localization in mitochondrial polysomes (see Figure 4B). Corral-Debrinski et al further identified three classes of mRNAs coding for mitochondrially destined proteins that included (i) those like ATM1 and COX10, which are exclusively associated to mitochondria; (ii) those which are equally distributed between mitochondrial and nonmitochondrial fractions (TOM20 and ABF2); and (iii) those that are COX6, AAC1, and MIR1) (see page 7890, col. 2, para. 4). Corral-Debrinski et al also disclose that transcripts coding for Atm1p, Cox10p, Tim44p, Atp2p, and Cot1p are exclusively localized to mitochondrion-bound polysomes, while mRNAs encoding Cox6p, Cox5ap, Aac1p, and Mir1p are enriched in free cytoplasmic polysomes. The ability of the ATM1 untranslated regions (UTRs) or/and pre-sequence to address the green fluorescent protein (GFP) coding sequence to mitochondrion bound polysomes is analyzed. It is disclosed that not only the 3’UTR of ATM1 but also 48 bp in the N-terminal coding region for amino acids 1 to 16 of Atm1p are sufficient to allow the hybrid mRNA to behave as the ATM1 transcript (see page 7881, col. 1, last para. and 7882, col. 1, para. 1). Corral-Debrinski also disclose generating  COX10 and Atm1 probes, while NCBI accession number provided the sequence details of COX 10 that has 100% sequence homology with SEQ ID NO: 30 and >99.8% sequence homology with SEQ ID ONO: 47 (limitation of claim 1, 3, 11, 13). Sylvestre et al further supports the teaching of Corral-Debrinski et al describing that the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria is conserved from yeast to human cells (see abstract). Sylvestre et al also provides data showing that the 3' UTR sequence is required for the targeting and function of the mitochondrial protein. Corral-Debrinski et al differ from claimed invention by not explicitly disclosing Cox10 MTS being nucleic acid encoding peptide set forth in SEQ ID NO: 46. 
It is generally known in prior art that mitochondrion-targeting peptides consist of a N-terminal pre-sequence that show a statistical bias of positively charged amino acid residues that could be identified by method and software known in art (Claros and see table S1 for example). Gleruum et al disclose the first 28 amino acids of COX10 that include COX10 MTS that is 21 amino acids long and comprises another 7 amino acids of the mature COX10 polypeptide (MAA SPHTLSSRLLTGCVGGSVWYLERRT) that is cleaveable mature polypeptide (see figure 4) that has 100% sequence identity to SEQ ID NO: 46 (limitation of claim 1, 11, 23, 24). Absent evidence of any unexpected superior result, it would be obvious for one of ordinary skill in the art to codon optimize the 28 amino acids sequence of COX10 as disclosed in Gleruum encoded by nucleotide 7 to 90 of SEQ ID NO: 25 or 26 (see the NCBI homology search) (limitation of claims 6, 7, 16 and 17). 
Therefore, it would have been prima facie obvious for a person of ordinary skill in the art seeking to develop construct for the efficient and stable delivery of a protein into the ATM1 and COX10, which are exclusively associated to mitochondria using N-terminal pre-sequence that show a statistical bias of positively charged amino acid residues that could be identified by method and software known in art that has 100% sequence identity to SEQ ID NO: 46 and SEQ IDN O: 30. Additionally, it would have been obvious for one of ordinary skill in the art to further modify the construct of Manfredi et al and Corral-Debrinski to incorporate the mitochondrial targeting 3' UTR into the vector of with reasonable expectation of success in view of teaching of Sylvestre et al, said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that 3' UTR region in mRNA sorting to the vicinity of mitochondria is conserved from yeast to human cells and 3' UTR sequence is required for the targeting and function of the mitochondrial protein (supra). One who would have practiced the invention would have had reasonable expectation of success in incorporating 3’UTR sequence in the construct of Manfredi et al and Corral-Debrinski because Sylvestre et al had already described the role of the 3' UTR region in mRNA sorting to the vicinity of mitochondria (supra). Further, one of ordinary skill in the art would be motivated to codon optimize to ND4, Cox10 MTS and  UTR with reasonable expectation of success in achieving the predictable results as the Artisan was well aware of the required structures, the results of optimized coding sequence for ND4. It is noted that while Applicant’s specific sequences as set forth in SEQ ID NO: 29 are not specifically taught, there is nothing in the art to demonstrate that the artisan would not expect to codon optimize the sequence known in prior as the sequences of human ND4 fall into the general requirements for human ND4, as in Manfredi (example 10, para. 140-142). Hence, it would appear that Applicant's contribution to the art is simply to claim codon optimized coding sequences obvious, to the Artisan before the effective filing of the instant application. Furthermore, KSR has already stated that motivation need not be specific, and only in the case of an infinite number of variants is a specific variant non-obvious. Given that one of ordinary skill in the art was well aware of the results of codon optimization, the requirements for codon KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Examiner’s note: Should applicant amend the claim to recite specific species of Cox10 MTS-recoded ND4 and Cox10 3’UTR, showing superior results, instant obviousness rejection may be overcome, pending further consideration. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims are directed to “An engineered mammalian cell which has been transduced, infected and/or transfected by at least one vector of the invention”. As written in view of the 
(Animals - Patentability, 1077 O.G. 24, April 21, 1987) that the Patent and Trademark Office would now consider non naturally occurring, nonhuman multi cellular living organisms, including animals, to be patentable subject matter within the scope of 35 U.S.C. 101.If the broadest reasonable interpretation of the claimed invention as a whole encompasses a human being, then a rejection under 35 U.S.C. 101 must be made indicating that the claimed invention is directed to nonstatutory subject matter. Furthermore, the claimed invention must be examined with regard to all issues pertinent to patentability, and any applicable rejections under 35 U.S.C. 102, 103, or 112 must also be made.)


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 
It is noted that election of species requirement between different species of CDS were withdrawn in office action dated 02/06/2014 of the parent application no 11/913618, now US patent 9017999.
Claims 1-9, 11-19, 21-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9017999. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to expression vector of same scope. Claim 1-9, 11-19, 21-29 of instant application is directed an Claims encompass an expression vector or a construct configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector or construct  comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS), wherein the CDS nucleic acid sequence encodes mitochondrial protein ND4; and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein, said MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, or a conservative variant of SEQ ID NO: 46 that retains a mitochondrion-targeting function; and said 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47, or a conservative variant of SEQ ID NO: 47 that retains a mitochondrion-targeting function (see claims 1 and 11). Dependent claims limit the MTS comprises nucleotides 7 to 90 of SEQ ID NO. 25 or nucleotides 7 to 90 of SEQ ID NO. 26 (claims 6, 7, 16 and 17). Claims 8 and 18 are drawn to an engineered mammalian cell which has been transduced, infected and/or transfected by the expression vector according to claim 1 or construct of claim 11.  In contrast,  claims 1-8 of ‘999 is directed to an expression vector adapted for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS); and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein the vector comprises the nucleic acid sequence as set forth in SEQ ID NO: 26. It is noted that SEQ ID NO: 36 encompass SEQ ID NO: 29 and SEQ ID NO:47. Therefore, instant claims differ only with respect to a broader scope CDS and 3’UTR which encompass those specifically claimed in patent 9017999. As such, the ‘999 claims represent a species of the instant broader claims. It is well established that a species of a In re Schaumann, 572 F.2d 312, 197 USPQ 5 (CCPA 1978). 14676846

Claims 1-9, 11-19, 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  6-9, 11-21 of copending Application No. 16/574685. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to expression vector of overlapping scope. Claim 1-9, 11-19, 21-29 of instant application is directed an Claims encompass an expression vector or a construct configured for the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector or construct  comprising: a mitochondrion-targeting nucleic acid sequence (MTS); a nucleic acid sequence encoding said protein in accordance with a universal genetic code (CDS), wherein the CDS nucleic acid sequence encodes mitochondrial protein ND4; and a 3'UTR nucleic acid sequence, located 3' of said CDS, wherein, said MTS comprises a nucleic acid sequence encoding the peptide SEQ ID NO: 46, or a conservative variant of SEQ ID NO: 46 that retains a mitochondrion-targeting function; and said 3'UTR nucleic acid sequence comprises the nucleic acid sequence SEQ ID NO: 47, or a conservative variant of SEQ ID NO: 47 that retains a mitochondrion-targeting function (see claims 1 and 11). Dependent claims limit the MTS comprises nucleotides 7 to 90 of SEQ ID NO. 25 or nucleotides 7 to 90 of SEQ ID NO. 26 (claims 6, 7, 16 and 17). Claims 8 and 18 are drawn to an engineered mammalian cell which has been transduced, infected and/or transfected by the expression vector according to claim 1 or construct of claim 11.  In contrast,  claims 6-9, 11-21of of ‘685 is directed to an expression vector adapted to the efficient and stable delivery of a protein into the mitochondrion of a mammalian cell, the vector comprising: at least one mitochondrion-targeting nucleic acid sequence (nucleic acid sequence); at least one nucleic acid sequence which encodes said protein in accordance with the universal genetic code (CDS sequence); and at least one 3' nucleic acid sequence, which is located 3' of said at least one MTS nucleic acid sequence and of said at least one CDS sequence, wherein, said at least one MTS nucleic acid sequence is the cDNA sequence of a MTS of a nuclearly-encoded mitochondrially-targeted mRNA, or a conservative variant or fragment of such a cDNA sequence, which derives therefrom by deletion and/or substitution and/or addition of one or several nucleotides, but has retained a mitochondrion-targeting function, said at least one 3' nucleic acid sequence is the cDNA sequence of the 3'UTR sequence . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571)272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANOOP K SINGH/Primary Examiner, Art Unit 1632